Littleton :
The Commissioner determined a deficiency of $1,585.68 for the calendar year 1922. In computing the gain or loss upon the sale of 8.23 acres of land in the year 1922 the Commissioner determined that the fair market price or value thereof on March 1, 1913, was $19,000, whereas petitioner claims that the value on that date ■was $32,000.
' The parties are in agreement as to the cost and sales price of the property, and the only dispute between them is the March 1, 1913, value, and this is the only question urged at the hearing.
FINDINGS OF FACT.
Petitioner is a resident and citizen of Los Angeles, Calif., and during the year 1922 was married and living with his wife. In the year 1922 petitioner sold 8.23 acres of land on Sunset Boulevard, Los Angeles, Calif., the fair market price or value of which on March 1, 1913, was $20,500.

Decision will be entered on 15 days'1 notice, under Rule 50.